Citation Nr: 1742225	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-47 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pain manifestations due to undifferentiated somatoform disorder and/or secondary to migraines and medications taken for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 and November 2016 for further development.  

The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder (Virtual VA, 1/9/14). 

The Board notes that the July 2009 rating decision denied service connection for (1) pain throughout body from migraine medication, and (2) fibromyalgia also claimed as chronic pain.  Since these two claimed disabilities are manifested by the same symptom (generalized pain throughout the body), the Board has combined the issues and will assess the claim under both theories of entitlement.  


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's symptoms of generalized pain throughout her body began during service or are otherwise related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt resolved in the Veteran's favor, the evidence demonstrates chronic pain due to a neuropsychiatric disorder (somatoform disorder) that was incurred in service in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2016) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service included service in the Southwest Asia theater of operations during the Persian Gulf War.  Thus she is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e).

VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 

(i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and 

(ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)(i)  For purposes of this section, a qualifying chronic disability means a chronic

disability resulting from any of the following (or any combination of the following): 

(A)  An undiagnosed illness; 

(B)  The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 

(1)  Chronic fatigue syndrome; 

(2)  Fibromyalgia; 

(3)  Irritable bowel syndrome; or 

(4)  Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

(ii)  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

(3)  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(4)  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

(5)  A qualifying chronic disability referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

(6)  A qualifying chronic disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 

(7)  Compensation shall not be paid under this section for a chronic disability: 

(i)  If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or 

(ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or 

(iii)  If there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 

(b)  Signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses. For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue. (2)  Signs or symptoms involving skin. (3)  Headache. (4)  Muscle pain. (5)  Joint pain. (6)  Neurological signs or symptoms.  (7)  Neuropsychological signs or symptoms.  (8)  Signs or symptoms involving the respiratory system (upper or lower). (9)  Sleep disturbances. (10)  Gastrointestinal signs or symptoms. (11)  Cardiovascular signs or symptoms. (12)  Abnormal weight loss. (13)  Menstrual disorders.  38 U.S.C.A. § 1117(a), (f)-(g); 38 C.F.R. § 3.317(a)-(b); 76 Fed. Reg. 81,836 (Dec. 29, 2011).

The service treatment records reflect that the Veteran reported right-sided pain during service.  She underwent several VA examinations and the examiners were unable to attribute the Veteran's symptoms to any pathology.  In an October 1996 psychiatric examination, the Veteran was diagnosed with undifferentiated somatoform disorder, a history of pelvic pain (undiagnosed), a history of right lower extremity pain, and a history of laparoscopy.  The examiner noted that the Veteran's signs and symptoms comprising the Veteran's undifferentiated somatoform disorder began after her return from the Persian Gulf, probably in 1991.  

In May 2004, the Board granted service connection for right sided pain due to a neuropsychiatric disorder (somatoform disorder) which was incurred in service in the Persian Gulf War.  

In the Veteran's December 2008 claim, she sought service connection for fibromyalgia, chronic pain, and undiagnosed illness as a result of Gulf War Syndrome.  She stated that Dr. L. diagnosed fibromyalgia in early 2000.  She also stated that the medications she takes for migraines cause her to have severe pain throughout her body.  She also has pain in her right leg and right arm of unknown origin.  She stated that she has been told it was myalgia.  

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was evaluated in 2001 for complaints of intermittent right arm weakness and pain.  The Veteran reported right arm muscle weakness, fatigue, sleep disturbance, and headaches.  She also reported tender points (trigger points) for pain at both sides of the low cervical region; both sides of the second rib; both sides of the occiput; the right side of the trapezius muscle; both sides of the supraspinatus muscle; both sides of the lateral epicondyle; both sides of the gluteal; and the right side of the greater trochanter.  The examiner noted that the Veteran's response to point tenderness evaluation was to say that "it was a little tender."  The examiner did not elicit a painful response during the evaluation.  The examiner stated that the Veteran did not have the complete trigger point tenderness, and the tenderness she has is only slight.  The examiner found that the Veteran does not meet the fibromyalgia diagnostic symptoms.  She also did not exhibit an undiagnosed gulf war illness.  The examiner then stated that the Veteran's symptoms are most likely part of her undifferentiated somatoform disorder.  

Pursuant to the Board's November 2016 remand, the RO obtained an addendum from the March 2014 VA examiner.  She opined in November 2016 that it is at least as likely as not (50% or greater probability) that the fibromyalgia -like pain was a symptom of the undifferentiated somatoform disorder.  She stated that "somatoform disorder" is a form of mental illness that causes one or more bodily symptoms, including pain.  The symptoms may or may not be traceable to a physical cause including general medical conditions, other mental illnesses, or substance abuse.  Regardless, they cause excessive and disproportionate levels of distress. 

The Board recognizes that the Veteran also underwent a March 2014 VA examination for the purpose of determining if the Veteran's pain is secondary to the Veteran's service connected migraines (specifically whether it is due to medications taken to treat the service connected migraines).  The March 2014 VA examiner opined that it was less likely than not that the pain disability was secondary to migraines or medications taken for migraines.  She explained in an addendum opinion that "there is no evidence in the literature to link medications for the abortive or prophylactic treatment of migraines to chronic pain syndromes or somatoform disorders."  

The Board finds that the two VA examiners addressed different theories of entitlement regarding the Veteran's reports of chronic pain.  The Veteran only has to prevail on one theory of entitlement in order for service connection to be warranted.  The Board notes that the Veteran is already service connected for right sided pain due to undifferentiated somatoform.  The evidence includes a persuasive medical opinion that the pain elsewhere throughout the Veteran's body is similarly due to undifferentiated somatoform.  Consequently, the Board finds that an extension of the prior grant is warranted.  In giving the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection for pain manifestations throughout the Veteran's body due to undifferentiated somatoform disorder is warranted.    

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board notes that an RO letter dated April 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for pain manifestations due to undifferentiated somatoform disorder is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


